DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 & 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyatt (US 2021/0162835).

Regarding claim 1, Hyatt (US 2021/0162835) shows an ambient temperature control system for a startup of an in-vehicle server, comprising: a temperature detection module (302/306, Fig. 3), disposed in an in-vehicle server (204/305, Fig. 2/3 – Merriam-Webster Dictionary defines Server: “a computer in a network that is used to provide services (such as access to files or shared peripherals of the routing of email) to other computers in the network; The Examiner is interpreting the Autonomous Driving System Computer “ADSC”, to be a server, as ¶0003 of Hyatt relates that the ADSC is for processing data from the sensing and imaging devices and controlling operations of the vehicle, of which the ADSC is part of a system, as can be seen in Fig. 3), and detecting an ambient temperature of the in-vehicle server (Fig. 3 – element 306 is an internal temperature sensor within the in-vehicle server); and a temperature control module (302, Fig. 3), connected with the temperature detection module (Fig. 3), and controlling a vehicle air conditioner according to the ambient temperature detected by the temperature detection module (Fig. 4, ¶0033, Lines 7-10), so as to adjust the ambient temperature of the in-vehicle server by using the vehicle air conditioner (Fig. 4, ¶0033, Lines 7-13).  

Regarding claim 6, Hyatt shows wherein the temperature detection module comprises at least one temperature sensor (306, Fig. 3).  

Regarding claim 7, Hyatt shows a vehicle (Fig. 2), comprising the ambient temperature control system for a startup of an in-vehicle server according to claim 1 (Fig. 2/3).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 2021/0162835), in view of Uto (JP2020000746) et al, hereinafter referred to as Uto (US 2021/0210811 will be used as a suitable translation).

Regarding claim 2, Hyatt shows further comprising: an air conditioner duct (210, Fig. 2), for the conditioned air of the vehicle air conditioner to circulate (Fig. 2 – the duct sends air to element 204), wherein an air duct inlet of the air conditioner duct is configured at an air outlet of the vehicle air conditioner (Fig. 2 – the air duct inlet of the conditioner duct is configured at an air outlet of the vehicle conditioner, approximately located where the duct 210 and the vehicle air conditioner 206), to receive the conditioned air from the vehicle air conditioner (Fig. 2); and an air duct outlet of the air conditioner duct is configured in the in-vehicle server (Fig. 2 – as the Applicant shows an air duct outlet of the air conditioner duct is configured in the in-vehicle server by showing an air conditioner duct 130 within the ambient temperature control system 100 as seen in Fig. 3, and the duct 130 reaching from the air conditioner 300 to the in-vehicle server 200 as seen in Figs. 4/5, as Hyatt shows an air duct outlet of the air duct 210 is configured in the in-vehicle server system, of which the system comprises of an air duct with an outlet), to blow the conditioned air to an environment in which the in-vehicle server is located (Fig. 2 – the air conditioning system 206 provides conditioned air to the trunk of the vehicle), so as to adjust the ambient temperature of the in-vehicle server (Fig. 2); and an air conditioner valve (312, Fig. 3), wherein opening or closing of the air conditioner valve is controlled according to the ambient temperature detected by the temperature detection module (¶0031, Lines 4-22), to control whether the conditioned air of the vehicle air conditioner enters the air conditioner duct (¶0035).  
However, Hyatt lacks showing an air conditioner valve, disposed in the air duct inlet of the air conditioner duct.
Uto (JP2020000746), a vehicle cooling device, is in the same field of endeavor as Hyatt which is a vehicle cooling device.
Uto teaches an air conditioner valve (14, Fig. 7), disposed in the air duct inlet (Fig. 7 – the air duct 7 inlet is located approximately where the air conditioner valve 14 is located) of the air conditioner duct (7, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyatt to incorporate the teachings of Uto to provide an air conditioner valve, disposed in the air duct inlet of the air conditioner duct, which would provide a cooling device capable of efficiently cooling an piece of electronics without deteriorating the air conditioning performance (¶0016).

Regarding claim 3, Hyatt shows wherein the in-vehicle server is configured in a trunk of a vehicle (Fig. 2), and the air conditioner duct extends to the in-vehicle server through a baseplate of a carriage of the vehicle (Fig. 2 – as the Applicant shows the air conditioner duct being placed through a baseplate of a carriage of the vehicle by not showing the duct extending through a baseplate, as does Hyatt show with the duct 210 extends to the in-vehicle server 204/305 to the trunk area, through a vent located on a baseplate of the carriage of the vehicle).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 2021/0162835), in view of Uto (JP2020000746) et al, hereinafter referred to as Uto (US 2021/0210811 will be used as a suitable translation), in further view of Miyakoshi (JP2018191141) (US 2022/0032725 will be used as a suitable translation).

Regarding claim 4, the combination of Hyatt & Uto shows elements of the claimed invention as stated above in claim 1 except wherein the temperature control module comprises: 16a first comparison unit, comparing the detected ambient temperature with a low temperature threshold, and outputting a first comparison result; a second comparison unit, comparing the detected ambient temperature with a high temperature threshold, and outputting a second comparison result; and an air conditioner control unit, separately connected with the first comparison unit and the second comparison unit, wherein when the first comparison result is that the ambient temperature is lower than the low temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be in a warm air working mode, when the second comparison result is that the ambient temperature is higher than the high temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be in a cold air working mode, and controlling the vehicle air conditioner to be in an off working mode when the first comparison result is that the ambient temperature is higher than the low temperature threshold and the second comparison result is that the ambient temperature is lower than the high temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be turned off.  
Miyakoshi (JP2018191141), a vehicle air conditioning device, is in the same field of endeavor as Hyatt which is a vehicle air conditioner. 
Miyakoshi teaches wherein the temperature control module (11, Fig. 2) comprises: 16a first comparison unit (32, ¶0121), comparing the detected ambient temperature (Tw, Figs. 19/20) with a low temperature threshold (B1, ¶0240, Lines 5-6), and outputting a first comparison result (¶0240); a second comparison unit (45, ¶0121), comparing the detected ambient temperature (Tw, Figs. 14/15) with a high temperature threshold (A1, ¶0210, Lines 5-7), and outputting a second comparison result (¶0210); and an air conditioner control unit (53, ¶0121), separately connected with the first comparison unit and the second comparison unit (¶0121, Lines 1-5 – the first comparison unit and the second comparison unit care separately connected to the air conditioner control unit 53 via the vehicle communication bus 65), wherein when the first comparison result is that the ambient temperature (Tw, Figs. 19/20) is lower than the low temperature threshold (B1, ¶0240, Lines 5-6), the air conditioner control unit controls the vehicle air conditioner to be in a warm air working mode (¶0240, Lines 5-6), when the second comparison result is that the ambient temperature (Tw, Figs. 14/15) is higher than the high temperature threshold (A1, ¶0210, Lines 5-7), the air conditioner control unit controls the vehicle air conditioner to be in a cold air working mode (A1, ¶0210, Lines 5-7), and controlling the vehicle air conditioner to be in an off working mode when the first comparison result is that the ambient temperature is higher than the low temperature threshold and the second comparison result is that the ambient temperature is lower than the high temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be turned off (Figs. 15/20 – Figs. 15 and 20 both show where and when the system performs heating/cooling and when its respective action is turned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hyatt & Uto to incorporate the teachings of Miyakoshi to provide wherein the temperature control module comprises: 16a first comparison unit, comparing the detected ambient temperature with a low temperature threshold, and outputting a first comparison result; a second comparison unit, comparing the detected ambient temperature with a high temperature threshold, and outputting a second comparison result; and an air conditioner control unit, separately connected with the first comparison unit and the second comparison unit, wherein when the first comparison result is that the ambient temperature is lower than the low temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be in a warm air working mode, when the second comparison result is that the ambient temperature is higher than the high temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be in a cold air working mode, and controlling the vehicle air conditioner to be in an off working mode when the first comparison result is that the ambient temperature is higher than the low temperature threshold and the second comparison result is that the ambient temperature is lower than the high temperature threshold, the air conditioner control unit controls the vehicle air conditioner to be turned off, which would provide a vehicle air conditioning device which is capable of accurately judging the need for temperature regulation of an object of temperature regulation such as a battery, and efficiently performing temperature regulation (¶0009, Lines 3-7).

Regarding claim 5, Hyatt shows wherein the temperature control module (302, Fig. 3) is configured in an electronic control unit (ECU) of the vehicle (¶0031, Lines 1-6 – the temperature control module 302 is an electronic control unit, known as a Vehicle Integration Control Module (VCIM)).  

Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyatt (US 2021/0162835).

Regarding claim 8, Hyatt (US 2021/0162835) shows an ambient temperature control method for a startup of an in-vehicle server, comprising: detecting an ambient temperature of an in-vehicle server (Fig. 3 – element 306 is an internal temperature sensor within the in-vehicle server 204/305 for detecting the temperature therein); and 17controlling a vehicle air conditioner according to the detected ambient temperature (Fig. 4, ¶0033, Lines 1-13), so as to adjust the ambient temperature of the in-vehicle server (Fig. 4, ¶0033, Lines 1-13).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 2021/0162835), in view of Uto (JP2020000746) et al, hereinafter referred to as Uto (US 2021/0210811 will be used as a suitable translation).

Regarding claim 9, Hyatt shows wherein the conditioned air is blown, by using an air conditioner duct (210, Fig. 2), to an environment (208, Fig. 2) in which the in-vehicle server is located (Fig. 2), and an air conditioner valve (312, Fig. 3).
However, Hyatt lacks showing whether the conditioned air of the vehicle air conditioner enters the air conditioner duct is controlled by controlling opening or closing of an air conditioner valve, to adjust the ambient temperature of the in-vehicle server.  
Uto (JP2020000746), a vehicle cooling device, is in the same field of endeavor as Hyatt which is a vehicle cooling device.
Uto teaches whether the conditioned air of the vehicle air conditioner enters the air conditioner duct (7, Fig. 8) is controlled by controlling opening or closing of an air conditioner valve (14, Fig. 8), to adjust the ambient temperature of the in-vehicle server (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyatt to incorporate the teachings of Uto to provide whether the conditioned air of the vehicle air conditioner enters the air conditioner duct is controlled by controlling opening or closing of an air conditioner valve, to adjust the ambient temperature of the in-vehicle server, which would provide a cooling device capable of efficiently cooling an piece of electronics without deteriorating the air conditioning performance (¶0016).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt (US 2021/0162835), in view of Miyakoshi (JP2018191141)/(US 2022/0032725 will be used as a suitable translation).

Regarding claim 10, Hyatt shows elements of the claimed invention as stated above in claim 8 except wherein the controlling of a vehicle air conditioner according to the detected ambient temperature comprises: separately comparing the detected ambient temperature with a low temperature threshold and a high temperature threshold; controlling the vehicle air conditioner to be in a warm air working mode if the ambient temperature is lower than the low temperature threshold; controlling the vehicle air conditioner to be in a cold air working mode if the ambient temperature is higher than the high temperature threshold; and controlling the vehicle air conditioner to be in an off working mode if the ambient temperature is higher than the low temperature threshold and lower than the high temperature threshold.
Miyakoshi (JP2018191141), a vehicle air conditioning device, is in the same field of endeavor as Hyatt which is a vehicle air conditioner. 
	Miyakoshi teaches separately comparing the detected ambient temperature (Tw) with a low temperature threshold (B1, ¶0240, Lines 5-6) and a high temperature threshold (A1, ¶0210, Lines 5-7); controlling the vehicle air conditioner to be in a warm air working mode if the ambient temperature is lower than the low temperature threshold (B1, ¶0240, Lines 5-6); controlling the vehicle air conditioner to be in a cold air working mode if the ambient temperature (Tw, ¶0210, Lines 5-7) is higher than the high temperature threshold (A1, ¶0210, Lines 5-7); and controlling the vehicle air conditioner to be in an off working mode if the ambient temperature is higher than the low temperature threshold and lower than the high temperature threshold (Figs. 15/20 – Figs. 15 and 20 both show where and when the system performs heating/cooling and when its respective action is turned off).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyatt to incorporate the teachings of Miyakoshi to provide wherein the controlling of a vehicle air conditioner according to the detected ambient temperature comprises: separately comparing the detected ambient temperature with a low temperature threshold and a high temperature threshold; controlling the vehicle air conditioner to be in a warm air working mode if the ambient temperature is lower than the low temperature threshold; controlling the vehicle air conditioner to be in a cold air working mode if the ambient temperature is higher than the high temperature threshold; and controlling the vehicle air conditioner to be in an off working mode if the ambient temperature is higher than the low temperature threshold and lower than the high temperature threshold, which would provide a vehicle air conditioning device which is capable of accurately judging the need for temperature regulation of an object of temperature regulation such as a battery, and efficiently performing temperature regulation (¶0009, Lines 3-7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                   

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762